DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Response to Amendment

This office action is in response to communications filed 12/03/2020. Claims 1-2, 4-6, 8, 10-11, 13-19 and 21 are amended. Claims 3, 5, 9, 12 and 20 are cancelled. Claims 22-25 are new. Claims 1-2, 4, 6-8, 10-11, 13-19, 21-25 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 12/03/2020 have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 10-11, 13-16, 18-19, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (of record) in view of Bennett (of record), Friedrich (of record) and Gagner et al. (US2010028207, hereinafter Gagner).

Regarding claims 1, 7, 13, 19 and 21-22, Srinivasan discloses a system for providing formatted content over a network, the system comprising: 
an application server (service provider 118, see Srinivasan, at least at [0070], [0074], [0088], Figs. 1A and 2A and related text) comprising: 
a network interface that receives a content request transmitted from at least one remote client device over a communication network (see Srinivasan, at least at [0070], [0074], [0088], Figs. 1A and 2A and related text), the received request specifying a content title (service provider 118, see Srinivasan, at least at [0070], [0074], [0088], [0091], Figs. 1A and 2A and related text) in a format optimized for transmission (see Srinivasan, at least at [0055], [0062] and [0071] and related text), 
a video player associated with the specified format(console 208a/PSE 112, see Srinivasan, at least at [0070], [0074], [0088], Figs. 1A and 2A and related text), wherein the video player 
an interface engine executable by a processor to construct one or more frames  based on the file of the specified content title as streamed by the video player (code of DVD player/processor that compresses and codes the requested video into a format suitable for transport, see Srinivasan, at least at [0059] and [0089] and related text), 
wherein the network interface streams a constructed frame to the at least one remote client device over the communication network (see Srinivasan, at least at [0083], [0089], [0093]-[0094] and related text).
Srinivasan does not specifically disclose the received request specifying a format optimized for transmission, wherein the video player streams a file of the specified content title in the specified format optimized for transmission; or
wherein at least one of the constructed frames further includes content external to the file of the specified content title, or
wherein the network interface streams only a subset of constructed frames, each of the set of constructed frames including changes from a preceding frame.
In an analogous art relating to a system for providing content, Bennett discloses a received request specifying a content title and a specified video format optimized for transmission (see Bennett, at least at [0056]-[0059], [0062]-[0063], [0066]-[0068] and Figs. 1-3 and related text), and
a video player associated with the specified video format (see Bennett, at least at [0056]-[0059], [0062]-[0063], [0066]-[0068] and Figs. 1-3 and related text).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Srinivasan to include the limitations as taught by Bennett for the advantage of providing robust options for presenting various formats of media to a user.
Srinivisan in view of Bennett does not specifically disclose wherein at least one of the constructed frames further includes content external to the file of the specified content title, or
wherein the network interface streams only a subset of constructed frames, each of the set of constructed frames including changes from a preceding frame.
In an analogous art relating to a system for providing content, Friedrich discloses streaming only a subset of constructed frames, each of the set of constructed frames including changes from a preceding frame (see Friedrich, at least at [0015], [0020]-[0021] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Srinivasan in view of Bennett to include the limitations as taught by Friedrich for the advantage of specifically ensuring reduced latency in a system.
Srinivisan in view of Bennett and Friedrich does not specifically disclose wherein at least one of the constructed frames further includes content external to the file of the specified content title.
In an analogous art relating to a system for providing content and additional content or information, Gagner discloses at least one constructed frames includes content external to a file of a specified content title (see Gagner, at least at [0049], [0055]-[0057], [0072]-[0073], and related text).

Regarding claim 2, Srinivasan in view of Bennett, Friedrich and Gagner discloses at least one other player specific to a different format (see Bennett, at least at [0056]-[0059], [0062]-[0063], [0066]-[0068] and Figs. 1-3 and related text), wherein the specified video format is one of Blu-Ray, DVD, laser disk, CD, 3D, 4k, and 8k (see Srinivasan, at least at [0055], [0062] and [0071] and related text). 
Regarding claim 6, Srinivasan in view of Bennett, Friedrich and Gagner discloses wherein the specified content title is a video game title (see Srinivasan, at least at [0051], [0094] and related text).
Regarding claims 10-11 and 18, Srinivasan in view of Bennett, Friedrich and Gagner discloses a high definition video player that outputs frames of one of the content titles from the data store (see rejection of claim 1 above); and a server that receives the outputted frames from the high definition video player and transmits each frame of the video content to the client device over the network (see rejection of claim 1 above), wherein the graphic user interface constructs the constructed frame in accordance to setting configurations stored in a user profile associated with the at least one remote client device, the settings specifying a display configuration for the external content within at least one frame; and wherein a different user profile comprises different setting configurations for the external content (see Gagner, at least at [0015], [0022], [0056] and related text), but does not specifically disclose wherein the application server further comprises a search engine that retrieves the requested content title and related data from over the communication 
Regarding claim 14, Srinivasan in view of Bennett, Friedrich and Gagner discloses wherein the network interface further receives control input from the at least one remote client device over the communication network, and wherein the video player streams the requested content title in accordance with the received control input (see Srinivasan, at least at [0014]-[0015] and related text).
Regarding claim 15, Srinivasan in view of Bennett, Friedrich and Gagner discloses wherein external content is associated with one or more interaction features shared among a plurality of remote client devices over the communication network, the plurality of remote client devices including the at least one remote client device (see Gagner, at least at [0042], [0049], [0055]-[0057], [0072]-[0073], and related text). 
Regarding claim 16, Srinivasan in view of Bennett, Friedrich and Gagner discloses wherein the external content includes interaction input received in real-time from a user of one of the plurality of remote client devices (see Gagner, at least at [0042], [0060], [0073], and related text).
Regarding claim 24, Srinivasan in view of Bennett, Friedrich and Gagner discloses providing frames associated with another content title file to the at least one client device 
Regarding claim 24, Srinivasan in view of Bennett, Friedrich and Gagner does not specifically disclose wherein the interaction input includes input received via a motion detection sensor of the remote client device. However, the Examiner notes that this limitations is very well-known and common in the art to be included in systems for the advantages of robustly receiving input from users. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Srinivasan in view of Bennett, Friedrich and Gagner discloses to specifically include the limitation as above for the advantage of robustly receiving input from users.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (of record) in view of Bennett (of record), Friedrich (of record) and Gagner (previously cited), at applied to claim 1 above, and further in view of Kalidindi (of record).

Regarding claim 4, Srinivasan in view of Bennett, Friedrich and Gagner does not specifically disclose wherein the received request includes a request for access to a specified part within the content title, and wherein the video player starts streaming the file of the specified content title at the specified part, and wherein the first frame constructed by the interface engine corresponds to the specified part. 
In an analogous art relating to a system for providing content, Kalidindi discloses wherein the received request includes a request for access to a specified part within the content title, and wherein the video player starts streaming the file of the specified content title at the specified part, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Srinivasan in view of Bennett, Friedrich and Gagner to include the limitations as taught by Kalidindi for the advantage of providing an improved system having more robust options for a user to receive preferred content.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (of record) in view of Bennett (of record), Friedrich (of record) and Gagner (of record), as applied to claim 1 above, and further in view of Le Gue (of record).

Regarding claim 8, Srinivasan in view of Bennett, Friedrich and Gagner does not specifically disclose wherein the at least one remote client device is a virtual reality headset that receives a plurality of frames in the subset and positions the received frames at different locations within a virtual reality display of the virtual reality headset.
In an analogous art relating to a system for providing content, Le Gue discloses wherein the at least one remote client device is a virtual reality headset that receives a plurality of frames in the subset and positions the received frames at different locations within a virtual reality display of the virtual reality headset (see Le Gue, at least at [0029], [0031] and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Srinivasan in view of Bennett, Friedrich and Gagner to include the limitations as taught by Le Gue for the advantage of providing an improved system having more robust options for a user to receive preferred content.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (of record) in view of Bennett (of record), Friedrich (of record) and Gagner (of record), as applied to claim 1 above, and further in view of Witt et al. (US20060087987, hereinafter Witt).

Regarding claim 17, Srinivasan in view of Bennett, Friedrich and Gagner discloses streaming of the subset of constructed frames for the specified content title over the communication network to the plurality of remote client devices but does not specifically disclose wherein the application server synchronizes the streaming for the specified content title over the communication network to the plurality of remote client devices.
In an analogous art relating to a system for providing content to a user, Witt discloses synchronized streaming for content over communication network to a plurality of remote client devices (see Witt, at least at [0019] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Srinivasan in view of Bennett, Friedrich and Gagner to include the limitations as taught by Witt for the advantage of providing an improved system having more robust options for a user interaction and communication.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (of record) in view of Bennett (of record), Friedrich (of record) and Gagner (of record), as applied to claim 1 above, and further in view of Ortiz et al. (US20060288375, hereinafter Ortiz).

the subset of frames associated with different feeds (see Gagner, at least at [0076]), but does not specifically disclose wherein the subset of frames includes frames associated with different perspective views of the specified content title, and wherein the frames associated with the different perspective views are positioned within a same display of the at least one remote client device.
In an analogous art relating to a system for providing content to a user, Ortiz discloses different perspective views of a specified content title, wherein the frames associated with the different perspective views are positioned within a same display of at least one remote client device (see Ortiz, at least at Fig. 7 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Srinivasan in view of Bennett, Friedrich and Gagner to include the limitations as taught by Ortiz for the advantage of providing an improved system having more robust options for a user interaction, communication and viewing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421